 


114 HR 2183 IH: To require the Director of the Office of Management and Budget to consider Brunswick County, North Carolina, to be part of the same metropolitan statistical area as Wilmington, North Carolina.
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2183 
IN THE HOUSE OF REPRESENTATIVES 
 
April 30, 2015 
Mr. Rouzer introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To require the Director of the Office of Management and Budget to consider Brunswick County, North Carolina, to be part of the same metropolitan statistical area as Wilmington, North Carolina. 
 
 
1.Brunswick County 
(a)In generalNotwithstanding any other provision of law, for the purpose of the delineation of metropolitan statistical areas, the Director of the Office of Management and Budget shall consider Brunswick County, North Carolina, to be part of the same metropolitan statistical area that contains Wilmington, North Carolina. (b)SunsetSubsection (a) shall cease to be effective on January 1, 2021. 
 
